EXHIBIT 10.4

Date June 26, 2009

Grant Yonehiro

[Address]

Dear Grant:

On behalf of Maxygen, Inc., I am pleased to extend to you this offer of
employment with a majority owned subsidiary of Maxygen (the “Maxygen
Subsidiary”) that will be formed in connection with a transaction currently
being negotiated between Maxygen and Astellas Pharma, Inc. (the “Astellas
Transaction”). As you know, this newly formed, majority-owned subsidiary will be
focused on protein therapeutics development and discovery in collaboration with
Astellas, which will be a minority owner of the Maxygen Subsidiary. As discussed
further below, this offer of employment and your acceptance are contingent upon
the successful consummation of the Astellas Transaction, which event will be
determined at Maxygen’s sole discretion. If you accept this offer of employment
with the Maxygen Subsidiary, your hire date (your “Start Date”) will be the date
that the Astellas Transaction is successfully consummated. If the Astellas
Transaction is not successfully consummated, you will remain an at-will employee
of Maxygen in your current position.

Your position with the Maxygen Subsidiary will be Chief Executive Officer and
President, reporting to the Board of Managers (or equivalent body, if the entity
is not a limited liability company) of the Maxygen Subsidiary (the “Board”).
Your position is a full-time, exempt, executive officer position.

Compensation

If you accept this offer and begin your employment with the Maxygen Subsidiary,
the Maxygen Subsidiary will pay you a base salary at a rate of $25,000 per month
(equivalent to $300,000 per year), which will be paid in accordance with the
normal payroll procedures established by the Maxygen Subsidiary. The first and
last payment by the Maxygen Subsidiary to you will be adjusted, if necessary, to
reflect a commencement or termination date other than the first or last working
day of a pay period.

For 2010, you will also be eligible to receive an annual performance-based
discretionary cash bonus from the Maxygen Subsidiary. The anticipated range for
this bonus award for 2010 will be from 0% to 60% of your annualized base salary,
with a target bonus of 45%. However, the decision of whether to award a bonus
and the amount of such bonus shall be at the sole discretion of the Maxygen
Subsidiary. Bonus payments, if any, will be made on or before February 15, 2011
and will not be deemed earned until paid. You must be employed by the Maxygen
Subsidiary on the date that the bonus is to be paid in order to be eligible to
receive a bonus. You should note that the Maxygen Subsidiary will have the
authority to modify compensation and benefits from time to time as it deems
necessary, in its sole discretion.

Equity Incentives

The Maxygen Subsidiary will be a limited liability company (LLC) and, as a
result, it will not issue stock options or other stock-related awards. Instead,
the Maxygen Subsidiary will grant LLC equity or equity-based incentives.
Accordingly, subject to approval by the board of managers of the Maxygen
Subsidiary, you will be granted 3,750,000 common units in the Maxygen Subsidiary
as profits interest units. It is anticipated that the profits interest award
will be made to you within 15 days of your employment Start Date; however, the
specific date of your grant is dependent on a variety of factors. Your award
will be subject to the terms and conditions of the Maxygen

 

- 1 -



--------------------------------------------------------------------------------

Subsidiary equity compensation plan and a form of award agreement between you
and the Maxygen Subsidiary, which will include vesting and transfer
restrictions. Your award also will be subject to the terms of the limited
liability company agreement of the Maxygen Subsidiary.

Employee Benefits

In addition, as a full-time employee of the Maxygen Subsidiary, you will be
eligible to participate in the employee benefit plans that are available to the
Maxygen Subsidiary, in accordance with the terms and eligibility requirements of
those plans. Currently, it is anticipated that you will be eligible to continue
your participation in certain employee benefit plans currently maintained by
Maxygen, including the insurance plans for medical, dental, vision, long and
short-term disability and group life insurance and accidental death and
dismemberment insurance (AD&D).

Maxygen and the Maxygen Subsidiary also intend to offer employees of the Maxygen
Subsidiary the continued opportunity to participate in the Maxygen 401(k)
savings plan. However, please note that the stock match currently offered by
Maxygen for contributions to the 401(k) plan is discretionary and Maxygen may
reduce or discontinue this benefit at any time.

Your benefits will also include eligibility for flexible time off (“FTO”). While
the FTO plan of the Maxygen Subsidiary is anticipated to be substantially
similar to the current Maxygen FTO plan, the FTO plan of the Maxygen Subsidiary
is currently being established and therefore is subject to modification by the
Maxygen Subsidiary in its sole discretion. As discussed in more detail below,
your service time with Maxygen will count towards your years of service with the
Maxygen Subsidiary in terms of the FTO accrual rate. Your earned, but unused FTO
will be transferred with you to the Maxygen Subsidiary.

Other employee benefits currently offered by Maxygen (such as the commuter
reimbursement, health club reimbursement, ESPP) are under review and may be
significantly modified, or eliminated by the Maxygen Subsidiary. You will be
informed of any decisions of the Maxygen Subsidiary regarding such benefits once
they are made.

You may receive such other benefits as the Maxygen Subsidiary may offer from
time to time, in its sole discretion. In addition, the Maxygen Subsidiary will
reserve the right to modify, amend or discontinue any benefit plan at any time,
in its sole discretion.

Maxygen, Inc. Compensation and Benefits

FTO

Although your hire date with the Maxygen Subsidiary will be the date of the
successful consummation of the Astellas Transaction, you will receive credit for
your service time at Maxygen for purposes of calculating your FTO accrual at the
Maxygen Subsidiary. Any FTO days that you have earned with Maxygen will be
honored by the Maxygen Subsidiary. Your existing FTO balance with Maxygen will
be carried over to the Maxygen Subsidiary. In acceptance of this offer of
employment, you acknowledge and agree that your current FTO balance be
transferred to the Maxygen Subsidiary and that your use of FTO will be subject
to the terms and conditions of the vacation policies in place at the Maxygen
Subsidiary.

 

- 2 -



--------------------------------------------------------------------------------

Maxygen Equity Plan Benefits

For stock options, because the Maxygen Subsidiary will be an “Affiliate” of
Maxygen, all outstanding options for Maxygen common stock that were granted to
you during your employment with Maxygen will continue to vest and be exercisable
in accordance with the terms of the applicable Maxygen equity plan and stock
option agreement, as well as the Retention Agreement between you and Maxygen
(the “Retention Agreement”). Any Maxygen restricted stock unit awards (RSUs) you
hold as of the date of this letter will be treated as set forth in your
Retention Agreement.

As an employee of the Maxygen Subsidiary, you will no longer be eligible to
participate in the Maxygen Employee Stock Purchase Plan (ESPP). All payroll
deductions credited to your ESPP account at the time of your termination from
Maxygen will be promptly refunded to you.

Severance

In the event that the Maxygen Subsidiary terminates your employment without
Cause, or you resign your position with the Maxygen Subsidiary with Good Reason,
in each case as defined below, then subject to the conditions set forth below,
you will be entitled to the following benefits:

 

  (a) continuation of your then-current base salary for 6 months following the
date of your employment termination (the “Termination Date”), payable on the
Maxygen Subsidiary’s normal payroll schedule;

 

  (b)

a payment to be made on or prior to the earlier of (i) the 60th day following
your Termination Date, or (ii) 2 1/2 months following the end of your tax year
in which such amount is earned, equal to the pro-rated amount of your target
bonus for the year in which the Termination Date occurs (in an amount, if any,
determined at the discretion of the Board);

 

  (c)

payment on or prior to the 60th day following the Termination Date of any earned
but as yet unpaid bonus for the year preceding the year in which the Termination
Date occurs;

 

  (d) accelerated vesting of any Maxygen Subsidiary or Maxygen equity awards
such that you will be vested in the number of shares underlying such awards as
you would have been vested in had your employment continued for an additional 6
months beyond your Termination Date (with pro-rated monthly vesting applying in
the event any award you hold as of immediately preceding the Termination Date is
subject to annual vesting);

 

  (e) an additional 6 months beyond the termination date that would otherwise
apply under your options in which to exercise your vested options (including any
options that vest pursuant to paragraph (d) above); and

 

  (f) unless you are receiving health, dental and vision benefits paid for by
Maxygen either directly or under the terms and conditions of the Retention
Agreement (in which case the medical coverage benefits provided in that
agreement shall apply and this paragraph (f) shall not apply), and provided you
timely elect coverage under COBRA, payment by the Maxygen Subsidiary of 100% of
the cost, on your behalf, for your continued group health, dental and vision
coverage under COBRA for your and your eligible dependents until the earlier of
the end of the 6-month period following the date on which you cease to be
covered under either the Maxygen Subsidiary or the Maxygen (as applicable) group
health, dental and vision plans or the date on which you and your dependents
become covered under another employer’s group health plans and programs that
provide your and your dependents with comparable benefits and levels of
coverage.

 

- 3 -



--------------------------------------------------------------------------------

The benefits described in (a), (b), (d), (e) and (f) above are contingent upon
your entering into and not revoking an Agreement and Release (the “Release”) in
the form attached hereto as Exhibit A and such Release becoming effective within
30 days following the Termination Date under the circumstances set forth above.
The payments described in (a) above, in addition to being subject to any delay
in payment set forth below in “Section 409A Matters” will not commence until the
Release has become effective with any accumulated amounts that are not paid
during the period in which the Release has not yet become effect being
accumulated and being paid on the first payroll period next following the
Release effective date.

For purposes of this letter agreement, the following definitions apply:

“Cause” for termination of your employment means your (i) willful and continued
failure to substantially perform your duties with the Maxygen Subsidiary (other
than as a result of physical or mental disability) after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties and that has not been cured within fifteen
(15) days following your receipt of the written demand; (ii) commission of a
felony (other than a traffic-related offense) that in the written determination
of the Board is likely to cause or has caused material injury to the Maxygen
Subsidiary’s business; (iii) dishonesty with respect to a significant matter
relating to the Maxygen Subsidiary’s business; or (iv) material breach of any
agreement by and between you and the Maxygen Subsidiary, which material breach
has not been cured within fifteen (15) days following your receipt of written
notice from the Board identifying such material breach.

“Good Reason” for you to resign your employment shall exist upon (i) any
material reduction in your duties, authority, or responsibilities relative to
your duties, authority, or responsibilities in effect immediately before such
reduction, except if agreed to by you: (ii) a material reduction in your base
compensation as in effect immediately before such reduction, except if agreed to
in writing by you; (iii) a relocation of the geographic location at which you
must perform services more than thirty (30) miles from your then present
geographic location, except if agreed to in writing by you; (iv) a material
breach by the Maxygen Subsidiary of any provision of this letter agreement; or
(v) failure of the Maxygen Subsidiary to obtain the assumption of this letter
agreement by any successor or assign of the Maxygen Subsidiary; provided,
however, that such events shall not constitute grounds for a Good Reason
termination unless (i) you have provided notice to the Maxygen Subsidiary of the
existence of the one or more of the above conditions within ninety (90) days of
its initial existence, (ii) the Maxygen Subsidiary has been provided at least
thirty (30) days to remedy the condition, and the effective date of your
resignation is within six months of the initial occurrence or circumstance
giving rise to Good Reason.

Section 409A Matters

(a) Notwithstanding any provision to the contrary herein, no Deferred
Compensation Separation Payments (as defined below) that becomes payable under
this letter agreement by reason of your termination of employment with the
Maxygen Subsidiary (or any successor entity thereto) will be made unless such
termination of employment constitutes a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code (the “Code”), and any final
regulations and Internal Revenue Service guidance promulgated thereunder
(“Section 409A”). Further, if you are a “specified employee” of the Maxygen
Subsidiary (or any affiliate, including Maxygen, or successor entity thereto)
within the meaning of Section 409A on the Termination Date (other than a
termination due to death), then the severance payable to you, if any, under this
letter agreement, when considered together with any other severance payments

 

- 4 -



--------------------------------------------------------------------------------

or separation benefits that are considered deferred compensation under
Section 409A (together, but excluding any amounts specified in paragraphs (b) or
(c) below, the “Deferred Compensation Separation Payments”) that are payable
within the first six (6) months following your Termination Date shall be delayed
until the first payroll date that occurs on or after the date that is six
(6) months and one (1) day after the Termination Date, when they shall be paid
in full arrears. All subsequent Deferred Compensation Separation Payments, if
any, shall be paid in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if you die
following you termination but prior to the six (6) month anniversary of you
termination, then any Payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
your death and all other Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment for purposes
of Section 1.409A-2(b)(2) of the Treasury Regulations.

(b) Any amounts paid under this letter agreement that satisfy the requirements
of the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Compensation Separation
Payments for purposes of clause (a) above.

(c) Any amount paid under this letter agreement that qualifies as a payment made
as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Payments for purposes of clause (ii) above. “Section 409A Limit” will mean the
lesser of two (2) times: (A) your annualized compensation based upon the annual
rate of pay paid to you during the Maxygen Subsidiary’s taxable year preceding
its taxable year of your Termination Date as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (B) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which your employment is terminated.

(d) Any taxable reimbursements and/or taxable in-kind benefits provided in this
letter agreement shall be made or provided in accordance with the requirements
of Section 409A, including: (i) the amount of any such expense reimbursement or
in-kind benefit provided during a taxable year of you shall not affect any
expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the last day of
your taxable year that immediately follows the taxable year in which the expense
was incurred; and (iii) the right to any such reimbursement shall not be subject
to liquidation or exchange for another benefit or payment.

(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
in this letter agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. You
and the Maxygen Subsidiary agree to work together in good faith to consider
amendments to this letter agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to you under Section 409A.

Other Terms and Conditions of Employment with the Maxygen Subsidiary

Any offer of employment by the Maxygen Subsidiary is not to be construed as a
contract of employment for any particular period of time. All employment with
the Maxygen Subsidiary is “at

 

- 5 -



--------------------------------------------------------------------------------

will.” Employment “at will” means that you are free to resign from your
employment at any time, for any reason or no reason, with or without cause and
with or without notice. Similarly, the Maxygen Subsidiary may terminate your
employment at any time for any reason or no reason, with or without cause and
with or without notice. By accepting this offer of employment, you are accepting
employment by the Maxygen Subsidiary on the terms and conditions above and
contingent upon the successful consummation of the Astellas Transaction. You
agree that your employment is at will, and acknowledge that no one, other than
the Board, has the authority modify the at-will nature of your employment with
the Maxygen Subsidiary. Any such modification must be in writing and signed by
both you and the Chairperson of the Board to be effective. You should also
understand that nothing contained herein shall alter your current at-will
employment relationship with Maxygen.

Please note that the Maxygen Subsidiary expects its employees to devote their
time and energies to their jobs with the Maxygen Subsidiary (although we
acknowledge that you will have continued responsibilities directly with
Maxygen). For this reason, employment with any other entity (other than Maxygen
or another subsidiary or affiliate thereof), or for yourself in competition with
the Maxygen Subsidiary during the term of your the Maxygen Subsidiary
employment, will not be permitted. If you want to take any outside work during
your employment with the Maxygen Subsidiary (other than as noted above), you are
required to disclose the outside opportunity in writing to the Chairperson of
the Board in advance so that the Maxygen Subsidiary can determine if any actual
or potential conflict of interest exists.

The business of the Maxygen Subsidiary will require all employees to be flexible
in their ability to perform multiple tasks, and to accept changes in scheduling
and duties to reflect shifting demands. By accepting this offer of employment,
you agree that your title and compensation are subject to change, and that your
job duties may change from time to time, as required by the business needs of
the Maxygen Subsidiary.

During the course of your employment with the Maxygen Subsidiary, you may
create, develop or have access to confidential information belonging to the
Maxygen Subsidiary, including trade secrets and proprietary information, such as
technical and scientific research and/or protocols, customer and supplier
information, business plans, marketing plans, unpublished financial information,
designs, drawings, innovations, inventions, discoveries, specifications,
software, source codes, and personnel information. You agree that as a condition
of your employment with the Maxygen Subsidiary, you will sign and comply with
the Confidential Information, Secrecy and Invention Agreement of the Maxygen
Subsidiary.

 

- 6 -



--------------------------------------------------------------------------------

Arbitration of Disputes

As more fully set forth in the Confidential Information, Secrecy and Invention
Agreement, in the event of any dispute or claim relating to or arising out of
your employment relationship, you and the Maxygen Subsidiary agree to an
arbitration in which (i) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (ii) we agree that all
disputes between you and the Maxygen Subsidiary shall be fully and finally
resolved by binding arbitration, (iii) all disputes shall be resolved by a
neutral arbitrator who shall issue a written opinion, (iv) the arbitration shall
provide for adequate discovery, and (v) the Maxygen Subsidiary shall pay all the
arbitration fees, except an amount equal to the filing fees you would have paid
had you filed a complaint in a court of law.

Other Employment-Related Matters

The terms and conditions of this letter supersede any prior or other written or
oral communications to you concerning the terms of this contingent employment
offer, including (except as set forth in the Amended and Restated Change of
Control Agreement with Maxygen, the Retention Agreement and any agreements
contemplated in either of those agreements) any commitments or promises that may
have been made to you by or on behalf of the Maxygen Subsidiary, Maxygen,
Astellas, or agreements between you and the Maxygen Subsidiary, Maxygen or
Astellas regarding your employment with the Maxygen Subsidiary.

The Maxygen Subsidiary may seek to collect information from Maxygen regarding
your background, qualifications, and performance, and to verify any information
you may provide to the Maxygen Subsidiary on those subjects. By signing below,
you authorize the Maxygen Subsidiary, its affiliates and any of their authorized
employees or agents to contact Maxygen to discuss your background,
qualifications and performance with them. You also authorize the Maxygen
Subsidiary and its affiliates and any of their authorized employees to review
your personnel records and arrange for their transfer to the Maxygen Subsidiary.

You acknowledge and agree that this offer of employment with the Maxygen
Subsidiary and your acceptance hereof, is contingent upon the successful
consummation of the Astellas Transaction (as determined in the sole discretion
of Maxygen) and creates no employment relationship with the Maxygen Subsidiary
or any other obligation of the Maxygen Subsidiary or Maxygen regarding the
matters set forth herein unless and until such time. Accordingly, this offer of
employment will become null and void if the Astellas Transaction is not
consummated for whatever reason. You also acknowledge that this letter and any
information you have received regarding the Astellas Transaction is considered
by Maxygen to be “Confidential Information” under the Confidential Information,
Secrecy and Invention Agreement between Maxygen and you and is subject to
restrictions on the use and disclosure of such information as set forth in that
agreement.

 

- 7 -



--------------------------------------------------------------------------------

Grant, we are pleased to extend this offer of employment to you on behalf of the
Maxygen Subsidiary, and hope that your association with the Maxygen Subsidiary
will be successful and rewarding. Please indicate your acceptance of this
contingent offer by signing this letter below and returning the letter to me by
Friday, June 26, 2009. A copy of the letter is enclosed for your records.

 

Sincerely, Maxygen, Inc. By:  

/s/ Lawrence Briscoe

  Lawrence Briscoe

My signature below acknowledges my understanding that employment with the
Maxygen Subsidiary is subject to each of the following: (a) the successful
consummation of the Astellas Transaction; and (b) my execution of the
Confidential Information, Secrecy and Invention Agreement of the Maxygen
Subsidiary before my first day of employment. I understand and agree to the
foregoing terms and conditions of employment with the Maxygen Subsidiary.

 

/s/ Grant Yonehiro

Grant Yonehiro

6/26/09

Date

 

- 8 -



--------------------------------------------------------------------------------

Exhibit A

to Offer Letter

MAXYGEN SUBSIDIARY

AGREEMENT AND RELEASE

I hereby confirm my obligations under the Confidential Information, Secrecy and
Invention Agreement I have previously entered into with the Maxygen Subsidiary
(the “Company”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code that reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement and Release (the “Release”), I
hereby release, acquit and forever discharge the Company, its parents and
subsidiaries, and their officers, directors, agents, servants, employees,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the Effective Date of this Release (as defined
below), including but not limited to: all such claims and demands directly or
indirectly arising out of or in any way connected with my employment with the
Company or the termination of that employment, including but not limited to,
claims of intentional and negligent infliction of emotional distress, any and
all tort claims for personal injury, claims or demands related to salary,
bonuses, commissions, stock, stock options, or any other ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; tort law;
contract law; wrongful discharge; discrimination; fraud; defamation; emotional
distress; and breach of the implied covenant of good faith and fair dealing;
provided, however, that nothing in this paragraph shall be construed in any way
to release the Company from its obligation to (i) indemnify me

 

- 9 -



--------------------------------------------------------------------------------

pursuant to any applicable statute, provision in the Company’s certificate of
incorporation or bylaws, or indemnification agreement and to provide me with
continued coverage under the Company’s directors and officers liability
insurance policy to the same extent that it has provided such coverage to
previously departed officers and directors of the Company or (ii) provide the
benefits to me set forth in the Retention Agreement entered into between the
Company and me; and provided further that this paragraph shall not be effective
as a release to claims which cannot be waived under applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. If and only if I am covered
by ADEA, I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (A) my waiver and release do not apply to any rights
or claims that may arise after the Effective Date of this Release; (B) I have
the right to consult with an attorney prior to executing this Release; (c) I
have twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
the execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Release is executed by me (the
“Effective Date”). If I am not covered by ADEA, I acknowledge that this
Agreement shall be effective as of the date upon which this Release has been
executed by me (the “Effective Date”).

 

By:  

 

  THE EXECUTIVE Date:  

 

 

- 10 -